Kirby, J., (after stating the facts). It is contended for reversal that the court erred in the admission of incompetent testimony and that the evidence is not sufficient to support the verdict. We have concluded that the first contention is correct. There was much hearsay testimony introduced relating to the different crimes, larcenies and burglaries, attempted rapes and murders committed in the city of Little Rock during the period of two years before the death of “Jack the Shooter,” which the peace officers of the city were disposed to charge largely to his account. This extended to allowing certain officials to enumerate the kind and description of the property reported lost by the owners from these depredations by whatever criminals were responsible for them, and also the recital of the statements of the claimants thereof of their ownership of same at police headquarters upon the recovery of certain property after the death of “Jack the Shooter.” Of course, the ownership of this watch and other property with the knowingly receiving of which appellant was charged could not be established in that way 'and the court erred in permitting the introduction of such testimony. Some of this property, which appellant is charged with receiving, knowing it to have been stolen, had been taken from the owners almost two years before it was found in the possession of the appellant, who had worn it about the neighborhood, among her friends and acquaintances and to church as freely as others of her community had worn ornaments of like kind. The testimony does not show, directly, that she had any knowledge at the time of receiving the gifts from her brother that the jewelry had been stolen, although her conduct upon inquiry of her after his death, long afterwards, indicated that she feared then that something might be wrong about it and at first denied having received any property from him. She finally admitted, however, that he had given her certain watches arid rings and a bracelet, stating that the umbrella and other things with the receiving of which she was charged had been given to her brother and his wife who lived in the same house. ■ The evidence is by no means clear and satisfactory that appellant received any of the property, knowing it to have been stolen, but we are not able to say under all the circumstances in the case that the testimony with the reasonable inferences arising therefrom was not sufficient to support the verdict. There are many other assignments of error insisted upon but since they are not likely to occur upon another trial we do not deem it necessary to notice them. The judgment is reversed for the error indicated and the cause remanded for a new trial.